DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
Applicant’s arguments made on 02/25/2021 with respect to claims 1, 10 and 16 that the applied reference fail to teach the variable drive arrangement passively configured to couple the motor to the propeller are persuasive, claims 1-20 are hereby allowed.
With respect to claim 16, the means for variable drive distribution to passively couple the motor to the propeller comprises:
a first gear connection rotationally coupled to the propeller; -6- a second gear connection rotationally coupled to the engine spool; and a clutch rotationally coupled to the first gear connection and mono-directionally rotationally coupled to the motor, such that the clutch is configured to passively decouple the motor from the first gear connection when the motor is incapable of driving the propeller, but passively couple the motor to the first gear connection when the motor is capable of driving the propeller.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAXIME M ADJAGBE whose telephone number is (571)272-4920.  The examiner can normally be reached on M-F: 8-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Sosnowski can be reached on 571 270-7944.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  














/MAXIME M ADJAGBE/Examiner, Art Unit 3745


/WOODY A LEE JR/Primary Examiner, Art Unit 3745